     Case 3:20-cv-01145-JAH-AGS Document 12 Filed 09/11/20 PageID.209 Page 1 of 5



 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    TODD ALAN DUELL,                                 Case No.: 3:20-cv-01145-JAH-AGS
      Booking #19727431,
10
                                      Plaintiff,       ORDER:
11
                        vs.                            1) DENYING MOTION TO
12
      ABRAM GENSER;                                    PROCEED IN FORMA PAUPERIS
13    WILLIAM GORE,                                    PURSUANT TO 28 U.S.C. § 1915(a)(2)
                                                       [ECF Nos. 2]
14                                 Defendants.
15                                                     2) DISMISSING CIVIL ACTION
                                                       WITHOUT PREJUDICE FOR
16
                                                       FAILURE TO PAY FILING FEES
17                                                     REQUIRED BY 28 U.S.C. § 1914(a)
18
                                                       AND
19
                                                       3) DENYING MOTIONS TO
20
                                                       APPOINT COUNSEL, FOR
21                                                     DISCOVERY AND FOR
                                                       PRELIMINARY INJUNCTION
22
                                                       WITHOUT PREJUDICE
23                                                     AS PREMATURE
                                                       [ECF Nos. 3, 8, 10]
24
25
26         Plaintiff Todd Alan Duell, while detained at the San Diego County Sheriff’s
27   Department George Bailey Detention Facility (“GBDF”), awaiting trial in San Diego
28   Superior Court Case No. CD279745 in San Diego, California, and proceeding pro se, has
                                                   1
                                                                           3:20-cv-01145-JAH-AGS
     Case 3:20-cv-01145-JAH-AGS Document 12 Filed 09/11/20 PageID.210 Page 2 of 5



 1   filed this civil action pursuant to the Civil Rights Act, 42 U.S.C. § 1983, naming the San
 2   Diego County Sheriff, and Abram Genser, his public defender, as Defendants. See
 3   Compl., ECF No. 1 at 1‒2. 1 Plaintiff has not paid the civil filing fee required by 28
 4   U.S.C. § 1914(a), but instead has filed Motion to Proceed In Forma Pauperis (“IFP”)
 5   pursuant to 28 U.S.C. § 1915(a). See ECF No. 2. He has also filed a Motion to Appoint
 6   Counsel, a Motion for Discovery, and a Motion for Preliminary Injunction. See ECF Nos.
 7   3, 8, 10.
 8   I.     Motion to Proceed IFP
 9          All parties instituting any civil action, suit or proceeding in a district court of the
10   United States, except an application for writ of habeas corpus, must pay a filing fee of
11   $400. See 28 U.S.C. § 1914(a).2 An action may proceed despite a plaintiff’s failure to
12   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
13   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
14   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
15   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
16   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
17   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
18   Cir. 2002). A “prisoner” is “any person” who at the time of filing is “incarcerated or
19   detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
20   delinquent for, violations of criminal law or the terms or conditions of parole, probation,
21   pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281 F.3d at 847.
22
23
24   1
      After filing, Plaintiff filed a Notice of Change of Address indicating his transfer from
25   GBDF to the San Diego Central Jail (“SDCJ”). See ECF No. 11.
26   2
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                     2
                                                                                  3:20-cv-01145-JAH-AGS
     Case 3:20-cv-01145-JAH-AGS Document 12 Filed 09/11/20 PageID.211 Page 3 of 5



 1         Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
 2   trust fund account statement (or institutional equivalent) . . . for the 6-month period
 3   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
 4   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
 5   average monthly deposits in the account for the past six months, or (b) the average
 6   monthly balance in the account for the past six months, whichever is greater, unless the
 7   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
 8   the institution having custody of the prisoner collects subsequent payments, assessed at
 9   20% of the preceding month’s income, in any month in which his account exceeds $10,
10   and forwards them to the Court until the entire filing fee is paid. See 28 U.S.C.
11   § 1915(b)(2).
12         While Plaintiff has filed both a Motion to Proceed IFP pursuant to 28 U.S.C.
13   § 1915(a) (ECF No. 2), as well as a supplemental affidavit in support, he has failed to
14   attach a certified copy of his San Diego County Sheriff’s Department Inmate Trust
15   Account Statement Report, or a certified institutional equivalent attesting as to his
16   account activity and balances for the 6-month period immediately preceding the filing of
17   his Complaint. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2)
18   clearly requires that prisoners “seeking to bring a civil action . . . without prepayment of
19   fees . . . shall submit a certified copy of the trust fund account statement (or institutional
20   equivalent) . . . for the 6-month period immediately preceding the filing of the
21   complaint.” 28 U.S.C. § 1915(a)(2) (emphasis added).
22         Without this documentation, the Court is unable to assess the appropriate amount
23   of the initial filing fee which may be statutorily required to initiate the prosecution of this
24   action. See 28 U.S.C. § 1915(b)(1).
25   ///
26   ///
27   ///
28   ///
                                                    3
                                                                                 3:20-cv-01145-JAH-AGS
     Case 3:20-cv-01145-JAH-AGS Document 12 Filed 09/11/20 PageID.212 Page 4 of 5



 1   II.   Conclusion and Order
 2         Accordingly, the Court:
 3         (1)     DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) and DISMISSES
 4   this civil action without prejudice based on Plaintiff’s failure to prepay the $400 filing fee
 5   required by 28 U.S.C. § 1914(a). Because resolution of Plaintiff’s pending Motion to
 6   Appoint Counsel, Motion for Discovery, and Motion for Preliminary Injunctive Relief
 7   will necessarily depend on his ability to proceed IFP and will require consideration of the
 8   allegations raised in his Complaint, which will also be subject to an initial mandatory
 9   screening pursuant to 28 U.S.C. § 1915(e)(2) should he successfully renew his request to
10   proceed IFP, the Court also DENIES those Motions (ECF Nos. 3, 8, 10) without
11   prejudice as premature.
12         (2)    GRANTS Plaintiff forty-five (45) days from the date of this Order in which
13   to re-open his case by either: (1) paying the entire $400 statutory and administrative filing
14   fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP, which includes a
15   prison certificate and/or a certified copy of his San Diego County Sheriff’s Department
16   Inmate Trust Account Statement Report for the 6-month period preceding the filing of his
17   Complaint pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
18         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with a Court-approved
19   form “Motion and Declaration in Support of Motion to Proceed IFP” for his use and
20   convenience. But if Plaintiff neither pays the $400 filing fee in full, nor sufficiently
21   completes and files his renewed Motion to Proceed IFP, together with a certified copy of
22   his 6-month trust account statements within 45 days, this case will remain dismissed
23   without prejudice pursuant to 28 U.S.C. § 1914(a), without obligation to pay the filing fee
24   required by 28 U.S.C. § 1915(b)(1), and without any further Order of the Court.3
25
26
     3
27      Plaintiff is cautioned that if he elects to re-open this case by submitting a properly
     supported renewed Motion to Proceed IFP, he will be required to pay the full filing fee in
28   installments pursuant to 28 U.S.C. § 1915(b)(1) and (2), but his Complaint will be screened
                                                    4
                                                                                3:20-cv-01145-JAH-AGS
     Case 3:20-cv-01145-JAH-AGS Document 12 Filed 09/11/20 PageID.213 Page 5 of 5



 1         IT IS SO ORDERED.
 2
 3   Dated: September 11, 2020
 4                                               Hon. John A. Houston
                                                 United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16   by the Court before service and may be dismissed sua sponte pursuant to 28 U.S.C.
17   § 1915(e)(2)(B) regardless of his continued fee payment obligations. See Lopez v. Smith,
     203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not
18   only permits but requires” the court to sua sponte dismiss an in forma pauperis complaint
19   that is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
     are immune). As currently pleaded, it appears Plaintiff’s Complaint may be subject to such
20   a dismissal. This is because “a public defender does not act under color of state law [under
21   § 1983] when performing a lawyer’s traditional functions as counsel to a defendant in a
     criminal proceeding.” Polk County v. Dodson, 454 U.S. 312, 325 (1981). And Sheriff Gore
22   may not be held vicariously liable for the actions of his deputies. See Ashcroft v. Iqbal, 556
23   U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to … § 1983 suits, a
     plaintiff must plead that each Government-official defendant, through the official’s own
24   individual actions, has violated the Constitution.”). Moreover, to the extent Plaintiff seeks
25   injunctive relief “against the Superior Court of California” related to ongoing criminal
     proceedings in CD279745, see, e.g., Compl., ECF No. 1 at 33‒34, Younger v. Harris, 401
26   U.S. 37 (1971) requires the federal court to abstain where the party can adequately litigate
27   his constitutional claims in the state criminal proceedings, and where the § 1983 suit
     “would have a substantially disruptive effect upon [those] proceeding[s].” Mann v. Jett,
28   781 F.2d 1448, 1449 (9th Cir. 1986).
                                                   5
                                                                                3:20-cv-01145-JAH-AGS
